--------------------------------------------------------------------------------

EXHIBIT 10.08
 
 
CONSULTING AGREEMENT
 
This Agreement is made and entered into as of March 11, 2006, by and between
Bank of Marin, a California corporation (the "Company") and W. Robert Griswold,
Jr. (hereinafter referred to as "Consultant").
 
RECITALS
 
Consultant has, by reason of his many years of experience in the banking
business and particularly in the banking business in Marin County, California
and through his employment with the Company, acquired a unique and valuable
knowledge of the business of the Company.
 
The Company wishes to engage Consultant's expertise in order to facilitate the
future growth and prosperity of the Company.
 
Consultant is desirous of making his expertise available to the Company on the
terms set forth below.
 
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants contained herein, and for other good and valuable consideration,
receipt of which is hereby acknowledged, the parties agree as follows:
 
1.           Effectiveness.   This Agreement has been executed in connection
with the Retirement Agreement and Release of even date herewith between the
Company and Consultant, and the effectiveness of this Agreement is subject to
the fulfillment by the parties' of their obligations under the Retirement
Agreement and Release.
 
2.           Duties.   The Company retains Consultant and Consultant agrees to
render reasonable bank related services to the Company to the best of his
ability, upon and subject to the terms and conditions set forth
herein.  Consultant shall render such consulting services to the Company as are
requested by the Company from time to time during the Consultation Period, as
defined in Section 4 below.  Consultant shall have no obligation to render any
consulting services to the Company unless requested pursuant to this
Agreement.  Consultant will devote his utmost skill and knowledge to the
performance of consulting duties to the extent requested to provide consulting
services by the Company, but in no event to exceed sixteen (16) hours in any one
(1) month period, except that whenever Consultant does not provide sixteen (16)
hours of service in a month, the hours of service not provided shall be carried
forward and added to the maximum number of hours that may be required in any
subsequent month, except that not more than a cumulative current total of
thirty-two (32) hours may be carried forward at any time.
 
3.           Independent Contractor.   Consultant is an independent contractor
and it is understood and agreed by Consultant and the Company that, as a result
of entering into this Agreement, the Company does not intend to appoint
Consultant the agent, employee or other legal representative of the Company and
that Consultant shall have no power or authority to assume, create or incur any
liability or obligation of any kind, express or implied, against or in the name
of, or on behalf of the Company in any transaction with a third
party.  Consultant shall not be eligible to participate in any benefit plan or
program available to Company employees nor shall the Company be responsible for
tax withholding or other requirements imposed by federal or state law upon
employees.

 
1

--------------------------------------------------------------------------------

 

4.           Term.   The Company hereby retains Consultant's services, and
Consultant accepts such retention, for the period beginning July 1, 2006, and
ending June 30, 2008, or such earlier date as the parties mutually agree, unless
terminated earlier pursuant to Section 7 below. Such term is herein referred to
as the "Consultation Period."
 
5.           Compensation.   Consultant shall not be entitled to any
compensation of any kind from the Company except the Company shall pay to
Consultant an annual consulting fee of $261,300, payable in 12 equal monthly
installments of $21,555 (the "Consulting Fee").  The Consulting Fee during the
term of this Agreement is due to Consultant as consideration for Consultant
committing to perform and performing the duties required by Section 2 above.
 
6.           Method of Work and Benefits.   Consultant shall not receive, and
shall not be entitled to receive, any benefits from the Company other than
payment of the sums due under Section 5 above.  Consultant shall not have an
office at the Company premises but may use available space and equipment
necessary for him to discharge his responsibilities within the Company premises
or otherwise necessary when undertaking consulting assignments outside the
Company premises, i.e., cell phone.  Consultant shall determine his own working
hours and methods for carrying out the consulting assignments requested by the
Company.
 
7.           Termination.   This Agreement and the services required of
Consultant hereunder, shall terminate prior to its expiration date under the
following conditions:
 
(a)         Termination for Good Cause.   The Company shall have "good cause" to
terminate Consultant's relationship if Consultant engages in the following:
 
(i)            any willful appropriation, destruction, or damage to property or
funds belonging to the Company or its employees, clients, or visitors;
 
(ii)           sexual, verbal or physical harassment or discrimination towards
any employee, customer, supplier, contractor or visitor of the Company;
 
(iii)           dishonesty in connection with the Company's business;
 
(iv)           breach of any of the provisions of Section 9 hereof;
 
(v)           Consultant fails or refuses to perform faithfully and diligently
the consulting duties described in Section 2 after fifteen (15) days written
notice from the Company; or
 
(vi)          Consultant fails or refuses to comply with the written policies,
standards and regulations of the Company which from time to time may be
established, which failure or refusal is not cured within fifteen (15) days
after written notice thereof is given by the Company.


 
2

--------------------------------------------------------------------------------

 
 
8.           Payment Upon Termination for Good Cause.   In the event
Consultant's relationship with the Company is terminated for good cause, as set
forth in Section 7(a), he shall receive notice of termination and shall be
entitled only to the compensation set forth in Section 5 above prorated through
the date of said notice.  As an independent contractor Consultant recognizes
that he has no rights to other benefits otherwise accruing to employees of the
Company.
 
9.           Covenants Regarding Competitive and Other Businesses.   Consultant
covenants and agrees, and such covenants and agreements are of the essence of
this Agreement, that:
 
(a)         Protection of Confidential Information.   Consultant recognizes and
acknowledges that during his tenure as President and Chief Executive Officer of
the Company, he has dealt with and has had access to information relating to the
Company’s business which is not in the public domain, and that during his term
as a consultant to the Company hereunder he may deal with and have access to
additional information of that nature.  With the exception of such information
that is included in public filings made with state or federal agencies or
associations or that otherwise falls into the category of information generally
known to the public, Consultant recognizes and stipulates that information
designated or treated by the Company as confidential (“Confidential
Information”) is a valuable and unique asset of the Company’s business,
developed and perfected over considerable time and at substantial expense to the
Company.  Consultant agrees that he will not divulge, disclose, or communicate
to anyone, directly or indirectly, either during the term of his consulting or
thereafter, any Confidential Information of any kind, nature, or
description.  The parties hereto acknowledge that any breach of the terms of
this subsection is a material breach of this Agreement.
 
(b)         Surrender of Documents.   Upon termination of his consulting duties
for any reason, Consultant will immediately surrender to the Company all
Confidential Information of the Company in his possession, including all
correspondence, written memoranda, computer files, diagrams, books, records and
notebooks, as well as any and all other tangible Confidential Information, and
all copies thereof, relating in any way to the business of the Company, whether
prepared by Consultant or by others.
 
(c          Non-Competition.   Although Consultant is free to accept other
consulting engagements during the term of this Agreement, Consultant will at all
times devote reasonable time and effort to the duties described in Section 2
above and Consultant expressly agrees that during the term of his engagement by
the Company he will not, without the prior written consent of the Company, be
interested or involved, directly or indirectly. in any form, fashion, or manner,
as a partner, officer, director, stockholder owning or controlling in excess of
ten percent (10%) of the outstanding shares or equity, advisor, employee,
consultant, agent, or in any other form or capacity, in any other bank or
financial institution in the California counties of Marin, Sonoma or San
Francisco.
 
(d)         Non-Solicitation.   During the term of his consulting and for six
months thereafter, Consultant agrees that he will not, directly or indirectly,
either for himself or for any other person, firm, company or corporation (i)
call upon, solicit, divert, or attempt to solicit or divert business from any
person, firm or corporation which was a customer of the Company during
Consultant's consulting with the Company or prior employment with the Company or
(ii) solicit or induce any of the Company's employees to terminate their
employment relationship with the Company, or any subcontractor to terminate any
business relationship with the Company, in either case, for any reason.


 
3

--------------------------------------------------------------------------------

 
 
(e)         Enforcement of Covenants.   If, at the time of enforcement of any of
the provisions of this Agreement, a court shall hold that the period, scope or
geographical area of the restrictions stated herein are unreasonable under the
circumstances then existing, the parties agree that the maximum period, scope or
area reasonable under such circumstances shall be substituted for the period,
scope or area stated herein, with respect to the enforcement of such provisions
then at issue.
 
10.        Life Insurance.   Employer shall be entitled, at its expense and for
its benefit, to obtain life insurance with respect to Employee during the
Consultation Period, and Employee shall, to the extent requested by Employer,
cooperate with Employer in obtaining such coverage.
 
11.        General Provisions.
 
(a)         Payments.   All payments due to Consultant pursuant to the terms of
this Agreement shall be delivered in person or by electronic deposit as directed
by Consultant in writing, with the first payment due July 31, 2006.
 
(b)         Assignability.   This Agreement is for the personal services of
Consultant and as such is not assignable by Consultant to or assumable by any
other party without the consent of the Company.  The Company may assign this
Agreement to any successor in interest to the Company or to any other entity
controlling, controlled by or under common control with the Company or buy out
the remaining term of this Consulting Agreement.
 
(c)         Notices.   Any notices to be given hereunder by either party to the
other may be affected by either personal delivery in writing, or by mail,
registered or certified, postage prepaid, with a return receipt
requested.  Mailed notices shall be addressed to the other party to the address
appearing beneath the party's signature on this Agreement, but each party may
change its address by written notice in accordance with this Section
11(c).  Notice delivered personally shall be deemed communicated as of the date
of delivery.
 
(d)         Entire Agreement.   Consultant acknowledges receipt of this
Agreement and agrees that this Agreement represents the entire agreement with
the Company concerning the subject matter hereof.
 
(e)         Severability.   If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.
 
(f)          No Waiver.   Either party's failure to enforce any provision of
this Agreement shall not in any way be construed as a waiver of any such
provision, or prevent that party from thereafter enforcing each and every other
provision of this Agreement.
 
(g)         Applicable Law.   This Agreement shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of California.
 
 
4

--------------------------------------------------------------------------------

 

(h)         Amendments.   No amendment or modification of the terms of this
Agreement shall be valid unless in writing and signed by the parties thereto.
 
(i)          Arbitration.   If a dispute or controversy arises regarding the
performance of either party under the terms of this Agreement or regarding the
enforceability of any terms of this Agreement, then the parties agree that such
dispute or controversy shall be resolved by binding arbitration in Marin County,
California in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or such other rules or arbitrator as the parties
mutually agree.  A judgment upon any decision of the arbitrator may be entered
in any court having jurisdiction thereof.  The costs of the arbitration shall be
borne equally by the parties.  The prevailing party in any such proceeding shall
be entitled to recover a sum equal to its reasonable attorneys' fees incurred.
 
 
/s/WRG
 
/s/J.A.
Consultant
 
The Company
Initials
 
Initials

 
IN WITNESS WHEREOF, this Consulting Agreement has been executed and delivered by
and on behalf of the parties hereto as of the first day above written.
 
 
THE CONSULTANT
 
THE COMPANY
   
BANK OF MARIN

 
/s/ W. Robert Griswold, Jr.
 
By:
/s/ Judith O'Connell Allen
W. Robert Griswold, Jr.
 
Its:
Chairman of Board

 
Address:
149 So. Temelec Circle
       
Sonoma, CA 95476
 
Address:
50 Madera Blvd.
       
Corte Madera, CA  94925

 
 
 5

--------------------------------------------------------------------------------